              Case 2:20-cv-00604-RSL Document 84 Filed 08/17/21 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      BOB DAWSON, et al.,
                                                               Cause No. C20-0604RSL
 9
                             Plaintiffs,

10
                  v.                                           ORDER STAYING CASE

11
      PORCH.COM, INC., et al.,

12
                             Defendants.

13

14          This matter comes before the Court on “Defendants’ Motion to Stay” pending resolution
15
     of two Telephone Consumer Protection Act (“TCPA”) cases pending before the United States
16
     Supreme Court and the Ninth Circuit Court of Appeals. Dkt. # 56. The Supreme Court has
17
     already issued its decision in Facebook v. Duguid, __ U.S. __, 141 S. Ct. 1163 (2021).
18

19   Nevertheless, the Court finds that a stay until Chennette v. Porch.com, No. 20-35962, is decided

20   by the Ninth Circuit will promote judicial efficiency and preserve the resources of the litigants
21   without unduly prejudicing either party’s interests. 5A Charles Alan Wright & Arthur R. Miller,
22
     Federal Practice and Procedure § 1360 (3d ed. 2004). See also Landis v. N. Am. Co., 299 U.S.
23
     248, 254 (1936) (“the power to stay proceedings is incidental to the power inherent in every
24
     court to control the disposition of the causes on its docket with economy of time and effort for
25

26   itself, for counsel, and for litigants”). Whether the parties need concern themselves with the

27

28   ORDER STAYING CASE - 1
              Case 2:20-cv-00604-RSL Document 84 Filed 08/17/21 Page 2 of 2



 1   advertising, billing, and calling habits of over 1,000 named plaintiffs will be resolved in
 2   Chennette. If the business versus personal dichotomy identified by the District Court of Idaho is
 3
     upheld, this case will be litigated very differently than if standing is not an issue.
 4

 5

 6          For all of the foregoing reasons, this matter is hereby STAYED in its entirety pending

 7   resolution of Chennette v. Porch.com, No. 20-35962, by the Ninth Circuit. The Clerk of Court is
 8   directed to enter a statistical termination in this case. Such termination is entered solely for the
 9
     purpose of removing this case from the Court’s active calendar. The parties shall, within thirty
10
     days of the issuance of the mandate by the Ninth Circuit, submit a Joint Status Report setting
11
     forth the parties’ recommendations for a new trial date.
12

13

14          Dated this 17th day of August, 2021.
15

16
                                                 Robert S. Lasnik
                                                 United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28   ORDER STAYING CASE - 2
